Order filed March 17, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00071-CV
                                   ____________

          IN THE INTEREST OF A.W.G. JR., A CHILD, Appellant


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-06727J

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Respondent's Father
Exhibit 1, a parenting certificate and Exhibit 2, paycheck stubs.

      The clerk of the 314th District Court is directed to deliver to the Clerk of this
court the original of Respondent's Father Exhibit 1, a parenting certificate and
Exhibit 2, paycheck stubs, on or before 5 days. The Clerk of this court is directed
to receive, maintain, and keep safe this original exhibit; to deliver it to the justices
of this court for their inspection; and, upon completion of inspection, to return the
original of Respondent's Father Exhibit 1, a parenting certificate and Exhibit 2,
paycheck stubs, to the clerk of the 314th District Court.



                                               PER CURIAM